COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              NOTICE

Appellate case name:      Adriene Sibley v. Charles Bernard Robinson

Appellate case number:    01-14-00454-CV

Trial court case number: 64749

Trial court:              239th District Court of Brazoria County


       Although the index to the Clerk’s Record filed in the above-referenced case indicates that
“Sibley’s Opposition to Plaintiff’s Motion For Summary Judgment 5-20-2014” is located on
page 178, no such document can be found in the clerk’s record.

        Accordingly, the District Clerk is directed to prepare, certify, and file a supplemental
clerk’s record in the First Court of Appeals containing “Sibley’s Opposition to Plaintiff’s Motion
For Summary Judgment 5-20-2014” by no later than December 3, 2014. TEX. R. APP. P.
34.5(c)(1).

       The cost of preparing this record will be assessed as part of the costs of this appeal upon
issuance of this Court’s judgment.


Clerk’s Signature: /s/ Christopher A. Prine

Date: November 20, 2014